Morrill, C. J.
This suit was instituted October 16, 1866, to recover a debt and foreclose a mortgage made to secure the 'payment of the debt.
The only answer of the defendant ivas dilatory, the principal point thereof being that by the acts of the Legislature of the State of Texas, passed during the war, all laws for the collection of debts were suspended till twelve months after a ratification of a treaty of peace between the Confederate States and United States, which event had not yet happened. • , .
We admit the existence, and upon the principle that “might makes right,” the validity of the law.
But it must be recollected that the “ sovereign power in the State,” by its duly constituted agent, A. J. Hamilton, Provisional Governor thereof, did, on the eighth day of September, 1865, *121issue a proclamation declaring that “ suits for the determination of rights of every kind, including suits for the collection of debts, may be instituted,” etc.
It will be further observed that on the thirtieth of March, 1866, the Convention at Austin, representing the State, or at least pretending so to do, passed an ordinance entitled Ho. 11, and making valid the laws and acts of officers therein named, thereby and therein declaring that the proclamation of Governor Hamilton was valid.
We see no good cause for the reversal of the judgment, and it is affirmed.
Affirmed.